Case: 5:18-cv-00035-JMH Doc #: 62 Filed: 04/15/20 Page: 1 of 22 - Page ID#: 669



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON

RODNEY HOLUM,                            )
                                         )
       Plaintiff,                        )
                                         )                 Case No.
v.                                       )              5:18-cv-35-JMH
                                         )
URS FEDERAL SERVICE, INC.,               )         MEMORANDUM OPINION
                                         )              AND ORDER
       Defendant.                        )

                                         ***

       This matter comes before the Court on Defendant URS Federal

Services, Inc.’s (“URS”) Motion for Summary Judgment. [DE 51].

Having       considered   the     matter       fully,    and     being     otherwise

sufficiently advised, URS’s Motion for Summary Judgment [DE 51]

will be granted.

                   I. FACTUAL AND PROCEDURAL BACKGROUND

       The    circumstances     giving    rise    to    this   case   are   largely

undisputed. Plaintiff Rodney Holum (“Holum”) was employed by URS

for over 20 years, from 1994 until he was terminated in 2017. [DE

55-1]. In 2013, while Holum was working in Utah, he was advised

that   his     position   would    be    eliminated.       [DE    51-3].    Shortly

thereafter, however, URS converted Holum’s termination into a

transfer, as he was selected to move from Utah to a project in

Kentucky. [DE 51-4].
    Case: 5:18-cv-00035-JMH Doc #: 62 Filed: 04/15/20 Page: 2 of 22 - Page ID#: 670



         In the Fall of 2013, Holum moved and began working as a

Mechanical Maintenance Supervisor {“Maintenance Supervisor”)1 at

the Blue Grass Chemical Agent Pilot Plant in Kentucky. As a

Maintenance       Supervisor,     Holum    was   tasked   with   overseeing     and

working with a team to make repairs and dispose of various chemical

materials, including used oil. [DE 52 at 4-5]. Working in a highly

toxic environment also required Holum to perform certain duties in

a 30-millimeter-thick suit and operate other heavy equipment.

[Id.].

         In early March 2017, some used oil was discovered to have

been stored improperly—being stored in a sea van, rather than the

Hazmat where it was supposed to be taken. [DE 51-5]. While the

exact timeline is unclear, during a brief investigation into the

improper storing of the used oil, Holum initially reported that he

had no knowledge of it. [Id.]. Later, however, Holum admitted that

he remembered one of his team members had mentioned storing the

oil improperly. [Id.]. Around the same time, Holum allegedly told

two other employees that his team had been storing the used oil




1 Although to an extent the parties appear to disagree whether Mr. Holum was
classified as a Maintenance Supervisor or a Maintenance Supervisor 2, neither
party has introduced any evidence to suggest that there is a difference in
duties or general qualifications. [See, e.g., DE 51-1 at 3; DE 52 at 5; DE
55-1at 2.]. Nor have the parties made this distinction the basis of any claim
or argument. It is worth noting, however, that the “Personnel Action Form”
lists Holum’s job title as “Facility Maint Tech Supr2.” [See DE 51-4].
Nevertheless, this distinction does not alter the statement of facts or
analysis of this Opinion.

                                          2
Case: 5:18-cv-00035-JMH Doc #: 62 Filed: 04/15/20 Page: 3 of 22 - Page ID#: 671



improperly, and later stated that he was wrong and that none of

his team knew anything about it. [Id.].

      During the investigation, Holum was allegedly told that one

of his team members had “thrown [Holum] under the bus.” [DE 51-6

at 1]. Around March 13, 2017, Holum called at least one of his

team members into the office and stated that he “can’t stand a rat

in the wood pile,” and that he didn’t like rats. [DE 51-5; DE 51-

2 at 17-19]. The employee reported Holum’s conversation to URS’

Human Resources Department. These comments, along with statements

from several other employees eventually led to Holum’s termination

on April 3, 2017. [DE 51-8]. According to the termination letter,

the   statements    made    by   Holum    were   considered     threatening,

intimidating, and retaliatory, in violation of company policy,

particularly given that Holum served in a supervisory capacity.

[Id.]. The omissions and inconsistent statements made by Holum

during the investigation were also cited in consideration of his

termination. [Id.].

      On January 3, 2018 Holum filed suit in Madison County Circuit

Court, which was subsequently removed by AECOM (the previous

defendant) to this Court. [DE 1]. On May 15, 2019, Holum was given

leave to amend his complaint in order to reflect URS as the proper

Defendant.

      Holum’s Second Amended Complaint generally alleges that URS

discriminated against him on the basis of his age in violation of

                                      3
Case: 5:18-cv-00035-JMH Doc #: 62 Filed: 04/15/20 Page: 4 of 22 - Page ID#: 672



KRS 344.040(1)(a), when it terminated his employment. [DE 45 at 5-

6, PageID #464-465, ¶¶ 30-37]. Additionally, Holum also brings a

promissory    estoppel     claim    against     URS,    alleging     that    he

detrimentally relied on URS’ policy that mandates a verbal first

warning, then a written warning prior to being terminated. [DE 45

at 6-7. PageID #465-466, ¶¶ 38-46]. URS avers that Holum was

terminated because comments he made were in violation of company

policy, and that there is no such policy which Holum could have

detrimentally relied on. [DE 51].

     On July 12, 2019, URS filed the present Motion for Summary

Judgment [DE 51], which shall be discussed further herein.

                         II. STANDARD OF REVIEW

     “The court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). “A genuine dispute exists on a material fact, and thus

summary judgment is improper, if the evidence shows ‘that a

reasonable jury could return a verdict for the nonmoving party.’”

Olinger v. Corporation of the President of the Church, 521 F. Supp.

2d 577, 582 (E.D. Ky. 2007) (quoting Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 255 (1986)). Stated another way, “[t]he mere

existence of a scintilla of evidence in support of the plaintiff’s

position will be insufficient; there must be evidence on which the

jury could reasonably find for the plaintiff.” Anderson, 477 U.S.

                                      4
Case: 5:18-cv-00035-JMH Doc #: 62 Filed: 04/15/20 Page: 5 of 22 - Page ID#: 673



at 252. “The central issue is ‘whether the evidence presents a

sufficient disagreement to require submission to a jury or whether

it is so one-sided that one party must prevail as a matter of

law.’" Pennington, 553 F.3d at 450 (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 251-52 (1986).

     The moving party has the initial burden of demonstrating the

basis for its motion and identifying those parts of the record

that establish the absence of a genuine issue of material fact.

Chao v. Hall Holding Co., Inc., 285 F.3d 415, 424 (6th Cir. 2002).

The movant may satisfy its burden by showing “that there is an

absence of evidence to support the non-moving party’s case.”

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the movant

has satisfied this burden, the non-moving party must go beyond the

pleadings and come forward with specific facts demonstrating the

existence of a genuine issue for trial. Fed. R. Civ. P. 56; Hall

Holding, 285 F.3d at 424 (citing Celotex, 477 U.S. at 324).

Moreover, “the nonmoving party must do more than show there is

some metaphysical doubt as to the material fact. It must present

significant probative evidence in support of its opposition to the

motion for summary judgment.”          Hall Holding, 285 F.3d at 424

(internal citations omitted).

     The Court “must construe the evidence and draw all reasonable

inferences in favor of the nonmoving party.” Pennington v. State

Farm Mut. Automobile Ins. Co., 553 F.3d 447, 450 (6th Cir. 2009)

                                      5
Case: 5:18-cv-00035-JMH Doc #: 62 Filed: 04/15/20 Page: 6 of 22 - Page ID#: 674



(citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986)). However, the Court is under no duty to

“search the entire record to establish that it is bereft of a

genuine issue of material fact.” In re Morris, 260 F.3d 654, 655

(6th Cir. 2001). Rather, “the nonmoving party has an affirmative

duty to direct the court’s attention to those specific portions of

the record upon which it seeks to rely to create a genuine issue

of material fact.” Id.

                               III. DISCUSSION

      URS moves for summary judgment, asking the Court to dismiss

each of Holum’s claims. [DE 51]. URS first argues that summary

judgment is appropriate because Holum has failed to establish a

prima facie case of age discrimination, and even if he had, that

he   also   fails    to   demonstrate   that   the   reason   given   for   his

termination was pretextual. [Id.]. Next, URS argues that Holum

cannot establish a promissory estoppel claim, so summary judgment

should also be granted on it as well. [Id.]. The merits of these

claims will be discussed in turn.

                    A. Holum’s Age Discrimination Claim

      Holum first alleges age discrimination in violation of the

Kentucky Civil Rights Act, KRS § 344.040, which makes it unlawful

for an employer to discharge or otherwise discriminate against an

individual because that individual is forty years of age or older.

See KRS 344.040(1); see also Allen v. Highland Hosp. Corp., 545

                                        6
Case: 5:18-cv-00035-JMH Doc #: 62 Filed: 04/15/20 Page: 7 of 22 - Page ID#: 675



F.3d 387, 393-94 (6th Cir. 2008). Age discrimination claims brought

under KCRA have been interpreted by the Kentucky Supreme Court

“consistent with the applicable federal anti-discrimination laws.”

See Williams v. Wal-Mart Stores, Inc., 184 S.W.3d 492, 495 (Ky.

2005).

      In the absence of direct evidence of discrimination, Kentucky

courts   apply   the    familiar    McDonnell     Douglas     burden-shifting

framework. Id.; McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802-04 (1973). Under this framework, a plaintiff must establish a

prima facie case of age discrimination. McDonnell Douglas, 411

U.S. at 802. If the plaintiff is successful in establishing a prima

facie case of discrimination, the burden then shifts to the

employer to articulate a “legitimate, nondiscriminatory reason”

for   the   termination    decision.       Id.   Once   a   nondiscriminatory

explanation has been offered, the burden shifts back to the

plaintiff to show that the proffered reason was pretext for

discrimination. Id. at 804.

      Thus, because Holum does not argue that his claim is supported

by direct evidence, he must first establish a prima facie case of

age discrimination. To establish such a prima facie case,                Holum

must show: (1) that he is forty years or older; (2) that he was

subject to an adverse employment action; (3) that he was qualified

for the position; and (4) that he was replaced by someone outside

of the protected class. Geiger v. Tower Auto., 579 F.3d 614, 622-

                                       7
Case: 5:18-cv-00035-JMH Doc #: 62 Filed: 04/15/20 Page: 8 of 22 - Page ID#: 676



23 (6th Cir. 2009) (internal citation and quotation omitted);

Blizzard v. Marion Technical Coll., 698 F.3d 275, 283 (6th Cir.

2012).

     As an initial matter, there is no dispute that the first two

criteria for a prima facie case of discrimination have been met.

That is, URS acknowledges that Holum was a member of a protected

class, as he was over 40 years old at the time of his termination

in 2017. [DE 45 at 4]. Additionally, given that “[a]n employer’s

decision to discharge an employee is a classic example of an

adverse employment action,” it is undisputed that Holum meets the

second criteria. Vincent v. Brewer Co., 514 F.3d 489, 495 (6th

Cir. 2007)(citing Kleiber v. Honda of Am. Mfg., Inc., 485 F.3d

862, 868 n. 2 (6th Cir. 2007).

     URS contends, however, that Holum fails to establish that he

was qualified for the position of Maintenance Supervisor. In order

meet the qualification prong of a prima facie case, Holum “must

demonstrate that he was performing at a level which meets his

employer’s expectations.” Smith v. Walle Corp., 62 F. Supp. 3d

587, 594 (E.D. Ky 2014) (citing Cline v. Catholic Diocese of

Toledo, 206 F. 3d 651, 662-63 (6th Cir. 2000)). This is “evaluated

in light of the plaintiff’s employment record prior to the onset

of the events that the employer cites as its reason for its

decision to terminate the employee.” Walle Corp., 62 F. Supp. 3d

at 594 (internal citations omitted). When analyzing this prong,

                                      8
Case: 5:18-cv-00035-JMH Doc #: 62 Filed: 04/15/20 Page: 9 of 22 - Page ID#: 677



courts “should focus on a plaintiff’s objective qualifications to

determine whether he or she is qualified for the relevant job.”

Wexler v. White’s Fine Furniture, Inc., 317 F.3d 564, 575 (6th

Cir. 2003).

     URS maintains that Holum could no longer pass the objective

qualifications for maintaining his employment and points to the

following admission by Holum:

     A. But I believe it was for -- because I’m getting old.
        Couldn’t pass -- just several things. There was a
        spirometry test where you have to -- you know, for wearing
        a gas mask. You have to breathe through this tube at the
        clinic and I wasn’t passing them very well.

     Q. Is that where it looks like there’s a little Ping-Pong
        ball in a tube?

     A. Could be. There’s several of them.

     Q. You have to –

     A. You’ve got to blow until you pass out literally. I did
        anyway.

 [DE 51-2 at 6] (emphasis added). In support, URS cites to Highfill

v. City of Memphis, 425 F. App’x. 470 (6th Cir. 2011). In Highfill,

the Sixth Circuit held that by failing to attain certification, as

required by his employment contract, a firefighter “failed to

demonstrate possession of the required general skills.” Id. at 474

(citing Wexler v. White’s Fine Furniture, Inc., 317 F.3d 564, 576

(6th Cir. 2003)). URS further argues that Holum’s inability to

pass tests like the one described in the excerpt of his deposition

presents a danger to both Holum and other employees on the job.

                                      9
Case: 5:18-cv-00035-JMH Doc #: 62 Filed: 04/15/20 Page: 10 of 22 - Page ID#: 678



While it may be true that Holum’s inability to pass certain

requirements could present a danger to himself or other employees,

no party has demonstrated what the specific qualifications are for

the position of Maintenance Supervisor at URS. In fact, the

Highfill holding was based on evidence of an employment contract

and job description which expressly stated that employees must

pass a certification test within a certain amount of time. See id.

at 471, 474. Unlike the circumstances in Highfill, however, there

is no such evidence here to definitively establish which, if any,

exams were required as part of Holum’s employment with URS, and

the results thereof.

     Holum points to his employment history with URS as evidence

that he met his employer’s expectations. Holum maintains that in

his twenty-year history with URS he has performed at a sufficient

level. In Holum’s performance evaluation from December 31, 2016,

just three months prior to his termination, URS’ facility manager

commended Holum for an “excellent performance with zero safety or

environmental incidents,” and that he had “done a good job of

fostering his team.” [DE 15-8 at 2]. Given Holum’s twenty-year

career with URS, and positive performance evaluations prior to

termination, there is at least sufficient evidence to create a

genuine issue of material fact on the qualifications prong.

     As to the fourth element of the McDonnell Douglas test, URS

argues that Holum cannot demonstrate that he was replaced by a

                                      10
Case: 5:18-cv-00035-JMH Doc #: 62 Filed: 04/15/20 Page: 11 of 22 - Page ID#: 679



younger individual. [DE 51]. To be sure, Holum’s Complaint never

alleges that he was replaced, nor does Holum dispute this point in

his Response. [DE 45; DE 52]. Holum instead contends that the U.S.

Supreme Court has created an alternative “lost out” element, and

that he meets this element because he lost out on various job

advancement opportunities due to his age. Holum relies on an

interpretation of O’Connor v. Consol. Coin Caterers Corp., 517

U.S. 308 (1996), that states that “[t]he fact that one person in

the protected class has lost out to another person in the protected

class is thus irrelevant, so long as he has lost out because of

his age.” Id. at 312 (emphasis added). However, Holum cites no

case law to support this application of O’Connor. In fact, the

Supreme Court in O’Connor was actually discussing the difference

between class-based and age-based discrimination, modifying the

fourth element in age discrimination cases to require replacement

by a “significantly younger person,” rather than a person outside

of the “protected class.” 517 U.S. at 312-313.

     Notwithstanding, Holum further contends that other comparable

employees were treated better and given various opportunities that

were denied to him. [DE 52 at 5-6]. Under a disparate treatment

theory of discrimination, the fourth prong of McDonnell Douglas

requires a plaintiff to establish that they were treated less

favorably    than   a   similarly     situated    individual     outside    his

protected class. Mitchell v. Toledo Hosp., 964 F.2d 577 (6th Cir.

                                      11
Case: 5:18-cv-00035-JMH Doc #: 62 Filed: 04/15/20 Page: 12 of 22 - Page ID#: 680



1992). Generally, however, in the context of a non-workforce

reduction     termination,     age    discrimination        claims    rely   on

“replacement” for the fourth prong of McDonnell Douglas. See Shazor

v. Prof’l Transit Mgmt., Ltd., 744 F.3d 948, 957-959 (6th Cir.

2014). Nevertheless, Holum offers no specific evidence of other

similarly situated employees being treated more favorably, beyond

mere general statements and allegations of being excluded. [See DE

52 at 6].

     One statement which Holum points to is a comment allegedly

directed towards him saying that he was “not a spring chicken

anymore.” [DE 52 at 6]. However, the only evidence offered is his

own deposition, where Holum stated that he couldn’t remember

whether the person saying it, whom was apparently around 5 years

younger than Holum, said “we aren’t spring chickens,” or “you

aren’t a spring chicken.” [DE 51-2 at 7-8, PageID #510-511]

(emphasis    added).     Additionally,      Holum    also    stated    in    his

deposition that he believed the comment was made after he had

stretched a muscle. [Id. at 8, PageID #511]. But as aforementioned,

Holum offers no additional affidavits or evidence to support that

the statement was made, when it was made, why it was made, or any

other context to suggest that it is sufficiently probative of

discriminatory or unfavorable treatment.

     Ultimately, conclusory allegations and subjective beliefs are

insufficient to establish a claim of discrimination as a matter of

                                      12
Case: 5:18-cv-00035-JMH Doc #: 62 Filed: 04/15/20 Page: 13 of 22 - Page ID#: 681



law. Mitchell, 964 F.2d at 584-585. As such, without sufficient

evidence to support his claim, Holum’s bare allegations contending

that he was treated less favorably are not enough to withstand

summary judgment. Wad v. Amazon.com Services, Inc., No. 18-97-DLB-

CJS, 2020 WL 1066985 at *7 (E.D. Ky. March 4, 2020).            Because Holum

fails to produce evidence that he was replaced by or treated less

favorably than a significantly younger person, summary judgment is

warranted. See, e.g., Schoonmaker v. Spartan Graphics Leasing,

LLC, 595 F.3d 261, 267 (6th Cir. 2010)(granting summary judgment

when a party fails to establish they were replaced by someone

outside of his protected class); Williams v. Graphic Packaging

International, Inc., 790 F. App’x 745, 750 (6th Cir. 2019) (“Where

the non-moving party ‘fails to make a showing sufficient to

establish the existence of an element essential to that party’s

case, and on which that party will bear the burden of proof at

trial,’ the moving party is entitled to summary judgment as a

matter of law.”).

     Even assuming Holum could establish a prima facie case of age

discrimination, URS has met its burden of articulating a legitimate

and nondiscriminatory reason for the termination. URS offers as

its legitimate, nondiscriminatory reason that Holum’s termination

was the result of a workplace anti-retaliation violation. [DE 51-

1]. This explanation is grounded in the termination letter that

Holum received from URS on April 3, 2017, after an investigation

                                      13
Case: 5:18-cv-00035-JMH Doc #: 62 Filed: 04/15/20 Page: 14 of 22 - Page ID#: 682



into his comments had concluded. [DE 51-8]. Moreover, the Sixth

Circuit has repeatedly held that a violation of company policies

is a legitimate, non-discriminatory reason for terminating an

employee. See, e.g., Graphic Packaging International, Inc., 790 F.

App’x at 751. Thus, the burden shifts back to Holum to come forward

with evidence showing that URS’ articulated reason was pretextual.

        In order to establish that the proffered reason was a pretext

for discrimination, Holum must produce “sufficient evidence from

which     a    jury     could        reasonably       reject    [the    employer’s]

explanation.” Blizzard, 698 F.3d at 285 (quoting Chen v. Dow Chem.

Co., 580 F.3d 394, 400 (6th Cir. 2009)). This can be accomplished

by proving either: “(1) that the proffered reasons had no basis in

fact; (2) that the proffered reasons did not actually motivate his

discharge;      or    (3)     that    they    were    insufficient     to   motivate

discharge.” Chattman v. Toho Tenax Am., Inc., 686 F.3d 339, 349

(6th Cir. 2012) (quoting Manzer v. Diamond Shamrock Chems. Co., 29

F.3d 1078, 1084 (6th Cir. 1994)).

        Holum apparently attempts to challenge URS’ proffered reason

through the second and third avenues. First, Holum argues that the

purported      reason   did     not    actually      motivate   URS’    decision    to

terminate him. He reasons that URS could not have fired him for

violating the company non-retaliation policy because his conduct

did   not     fall    under    Kentucky’s         anti-retaliation     statute,    KRS

344.280. [DE 52-8]. This argument is misguided. Neither URS, nor

                                             14
Case: 5:18-cv-00035-JMH Doc #: 62 Filed: 04/15/20 Page: 15 of 22 - Page ID#: 683



the termination letter that Holum received have accused Holum of

violating any statutes. [See DE 51-8]. Nor is there any evidence

in the record to suggest that URS’ company policies are contingent

on any anti-retaliation statutes. Even so, disputes about the

interpretation of company policies do not create genuine issues of

material fact regarding pretext. Sybrandt v. Home Depot, U.S.A.,

Inc., 560 F.3d 553, 558-559 (6th Cir. 2009). Moreover, Holum fails

to offer any evidence on which his claim is based or point to any

cases to support this argument. Undoubtedly, the two are distinct—

one may violate a company policy or code of ethics without also

violating state laws.

     Holum next claims that he was fired due to his seniority so

that URS could hire a younger replacement at a cheaper cost. He

reasons    that   URS    was   struggling     financially     prior    to   his

termination, and by terminating Holum, URS would save money.

However, this argument undercuts Holum’s age discrimination claim.

The Sixth Circuit has repeatedly held that age discrimination laws

prohibit “actions actually motivated by age and [do] not constrain

an employer who acts on the basis of other factors—pension status,

seniority, wage rate—that are empirically correlated with age.”

Allen v. Diebold, 33 F.3d 674, 676 (6th Cir. 1994) (citing Hazen

Paper Co. v. Biggins, 507 U.S. 604 (1993)). Further, “plaintiffs

must allege that [defendant] discriminated against them because

they were old, not because they were expensive.” Allen, 33 F.3d at

                                      15
Case: 5:18-cv-00035-JMH Doc #: 62 Filed: 04/15/20 Page: 16 of 22 - Page ID#: 684



677. Consequently, even if it were true that URS sought to save

money by terminating him, they are “entitled to make financially

self-serving       decisions    which    incidentally     harm   employees   who

happen to be in a protected class[].” Woods v. Kentucky West

Virginia Gas Co., No. Civ.A. 70458-DCR, 2005 WL 1657089 at *4 (E.D.

Ky. July 14, 2005).

        Finally,    Holum   contends     that    URS’   proffered   reason   was

insufficient to terminate him. Although Holum acknowledged using

the term “rat,” he argues that using such a term is insufficient

to justify terminating him because “profanities of a much higher

degree were used regularly by younger employees,” and that his

punishment was disproportionate. [DE 52 at 9]. Holum states that

there    were   “numerous      times    that    he   caught   younger   employees

fighting loudly and profanely in the workplace.” [Id.]. But as

noted, Holum fails to provide any evidence to support this claim.

Not only does Holum fail to identify any similarly situated

employees, he also fails to point to any disparate disciplinary

outcomes involving similar circumstances. By failing to provide

appropriate comparators to demonstrate that similarly situated

employees       received       more      favorable       treatment,       Holum’s

discrimination claim fails as a matter of law. See, e.g., Kinch v.

Pinnacle Foods Group, LLC, 758 F. App’x 473, 479 (6th Cir. 2018).

        Ultimately, URS reasons that it had an honest belief in its

basis for terminating Holum, an argument which Holum does not

                                         16
Case: 5:18-cv-00035-JMH Doc #: 62 Filed: 04/15/20 Page: 17 of 22 - Page ID#: 685



respond to. [See DE 51-1 at 11; DE 55 at 8]. The Sixth Circuit has

held that a “proffered reason for termination can be overturned

upon a showing that the employer lacked an honest belief that the

employee was guilty of the alleged violations.” Handlon v. Rite

Aid Services, LLC, 513 F. App’x 523, 528 (6th Cir. 2013). Put

another way, “as long as an employer has an honest belief in its

proffered nondiscriminatory reason for discharging an employee,

the employee cannot establish that the reason was pretextual simply

because it is ultimately show to be incorrect.” Sybrandt, 560 F.

at 559 (quoting Majewski v. Auto. Data Processing, Inc., 274 F.3d

1106, 1117 (6th Cir. 2001)). The key inquiry regarding URS’ honest

belief is not whether Holum’s conduct should have resulted in

termination, but rather: “whether the employer made a reasonably

informed and considered decision before taking the complained-of

action.” Michael v. Caterpillar Fin. Serv. Corp., 496 F.3d 584,

598-599 (6th Cir. 2007).

     Holum’s testimony and pleadings confirm several important

factors in URS’ decision to terminate his employment: (1) that

Holum used the term “rat” towards a subordinate [See DE 51-2 at

19, PageID #522; DE 52 at 7-8]; (2) that it was inappropriate [DE

51-2 at 19, PageID #522]; (3) that the information Holum provided

during the investigation was inconsistent [Id. at 19-20, PageID

#522-523]; and (4) that URS’ company policy allowed for immediate

termination based on the severity of the situation [Id. at 22,

                                      17
Case: 5:18-cv-00035-JMH Doc #: 62 Filed: 04/15/20 Page: 18 of 22 - Page ID#: 686



PageID #525 ; DE 51-10]. [See DE 51-8]. Although Holum disagrees

that he ought to have been terminated, he has offered no evidence

to suggest that URS did not honestly believe his conduct was

serious enough for termination. Accordingly, the Court concludes

that there is no dispute of material facts regarding whether URS

honestly believed its basis for terminating Holum. See Handlon,

513 F. App’x at 527-528.

     In sum, the evidence presented, even when read in the light

most favorable to the non-movant, establishes that URS had a non-

pretextual and legitimate business reason for terminating Holum’s

employment, a basis in which it had an honest belief. Thus, Holum’s

age discrimination claim fails, and URS is entitled to summary

judgment.

                      B. Promissory Estoppel Claim

     In addition to age discrimination, Holum also asserts a

promissory estoppel claim. In Kentucky, the doctrine of promissory

estoppel requires: “(1) a promise; (2) which the promisor should

reasonably expect to induce action or forbearance on the promise;

(3) which does induce such action or forbearance; and (4) injustice

can be avoided only by enforcement of the promise.” Jeffery v.

Medical   Protective     Company,     No.   3:19-CV-00023-GFVT,       2020   WL

1236305 at *4 (E.D. Ky. March 13, 2020); see also Ashland, Inc. v.

Oppenheimer & Co., Inc., 648 F.3d 461, 472 (6th Cir. 2011); Sawyer

v. Mills, 295 S.W.3d 79, 89 (Ky. 2009).

                                      18
Case: 5:18-cv-00035-JMH Doc #: 62 Filed: 04/15/20 Page: 19 of 22 - Page ID#: 687



      In order to survive summary judgment, Holum must demonstrate

a   genuine   issue   regarding    two       material   facts:    “(1)    that   he

reasonably relied, in good faith, upon the conduct or statements

of [URS], and (2) that he materially changed his position in

reliance on the statements.” Vogel v. E.D. Bullard Co., 597 F.

App’x 817, 826 (6th Cir. 2014)(citing Rivermont Inn, Inc. v. Bass

Hotels & Resorts, Inc., 113 S.W. 3d 636, 642 (Ky. App. 2003). If

there is no such evidence of a promise or reliance that could be

expected or justified, then promissory estoppel is inappropriate.

See FS Invs., Inc. v. Asset Guar. Ins. Co., 196 F. Supp.2d 491,

507 (E.D. Ky. 2002); McCarthy v. Louisville Cartage Co., 796 S.W.

2d 10, 12-13 (Ky. Ct. App. 1990)(citing Lynch v. Dawson Collieries,

Inc., 485 S.W. 2d 494, 496 (Ky. 1972)).

      Holum’s complaint alleges that he detrimentally relied on a

progressive discipline system laid out in the employee handbook,

which URS violated by terminating his employment without first

giving him a verbal or written warning. [DE 45 at 6-7, PageID#

465-466 ¶¶ 38-46]. On summary judgment, URS, argues that Holum’s

promissory    estoppel     claim   is    inviable       because   Holum    cannot

establish that URS ever made any promise not to terminate him

without a “three strikes” approach to progressive discipline, much

less that he reasonably relied on any such promise. [DE 51-1 at

12-15]. The Court agrees.



                                        19
Case: 5:18-cv-00035-JMH Doc #: 62 Filed: 04/15/20 Page: 20 of 22 - Page ID#: 688



     Under Kentucky law, an at-will employment relationship is

presumed, unless otherwise agreed by the parties. McDonald v.

Webasto Roof Systems, Inc., 570 F. App’x 474, 477 (6th Cir.

2014)(citing Noel v. Elk Brand Mfg. Co., 53 S.W. 3d 95, 98 (Ky.

Ct. App. 2000)). Except where prohibited by law, an at-will

employee may be discharged for good cause or no cause at all. Id.

(citing Firestone Textile Co. Div. v. Meadows, 666 S.W. 2d 730,

731 (Ky. 1983)). Here, Holum has not identified any express

statement to suggest that his employment relationship with URS

would have been altered. In fact, the URS-AECOM employee handbook

specifically states that their employees are at-will. [See DE 51-

12]. As such, Holum cannot assert a promissory estoppel claim again

URS. See McDonald, 570 F. App’x at 477; Jackson v. JB Hunt Transp.,

Inc., 384 S.W. 3d 177 (Ky. Ct. App. 2012)(holding that an at-will

employee has no employment security to begin with, and therefore

cannot give up any such employment security in reliance on the

employer).

     Even if Holum were not at-will, he has still not pointed to

any evidence or express statement laying out a mandatory three-

strikes progressive discipline system on which he could have

reasonably relied. As URS points out, the same employee handbook

on which Holum apparently relies for his claim states:

     The Company reserves the right to determine the appropriate
     corrective action to take based on the circumstances of a
     given situation and is not obligated to apply the elements in

                                      20
Case: 5:18-cv-00035-JMH Doc #: 62 Filed: 04/15/20 Page: 21 of 22 - Page ID#: 689



       any particular order. When deemed appropriate, the Company
       may move directly to termination of employment based on the
       severity of the performance issues or violation of policy.

[DE 51-10]. After reading this excerpt at his deposition, Holum

stated that he was not aware of anyone or anything that said

otherwise. [De 51-2 at 26, PageID# 529]. Finally, URS introduced

the testimony of Hayward Rhodes, a maintenance superintendent at

the same facility as Holum, who stated that supervisors and

superintendents are held to a higher standard, and that their

misconduct    can    lead      directly     to     firing     depending         on    the

circumstances. [DE 58-1 at 6-7, PageID# 650-651].

       In his Response, [DE 52], Holum fails to directly respond to

the evidence presented or arguments made by URS on this issue.

Instead, Holum asserts that he reasonably relied on terms and

language colloquially used at URS in making the statements that

led to his termination, and that it is unjust to be terminated for

using such language. [Id.          at 10-11]. Holum also repeats his

contention,    nearly    word    for   word,       that     “on    a    daily     basis,

profanities of a much higher degree were used regularly by many

employees,” and that on “numerous times [] he had caught employees

[] fighting loudly and using profane language in the workplace.”

[Id. at 11]. However, Holum fails to support these allegations

with   any   evidence,    or    connect     them    with     the       elements      of   a

promissory estoppel claim. Moreover, even if true, Holum fails to



                                       21
Case: 5:18-cv-00035-JMH Doc #: 62 Filed: 04/15/20 Page: 22 of 22 - Page ID#: 690



sufficiently highlight how those situations compare to the reasons

given for his termination.

     As noted, Holum has not identified any express statement

between he and URS that would alter the at-will nature of his

employment. Nor has Holum cited any case law addressing the issue

of whether promissory estoppel has been applied in a similar manner

such as here. In light of this and in the absence of any contrary

authority, the Court finds that Holum’s claim fails. See Dorger v.

Allstate Ins. Co., No. 2:08-56-DCR, 2009 WL 1248989 at *8 (E.D.

Ky. May 1, 2009). Therefore, URS is entitled to summary judgment

on Holum’s promissory estoppel claim.

                               IV. CONCLUSION

     For all the reasons set forth above, each of Holum’s claims

fail as a matter of law and shall be dismissed. Accordingly, IT IS

ORDERED as follows:

     (1)    URS’s Motion for Summary Judgment [DE 51] is GRANTED;

     (2)    This matter is DISMISSED WITH PREJUDICE; and

     (3)    This is a final and appealable order.

     This the 15th day of April, 2020.




                                      22
